Citation Nr: 0534298	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  96-42 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for a dental disorder. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.

4.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a gunshot wound of the left groin. 

5.  Entitlement to an increased (compensable) disability 
evaluation for residuals of shell fragment wounds of the left 
knee.

6.  Entitlement to an increased (compensable) disability 
evaluation for residuals of shell fragment wounds of the 
right knee.

7.  Entitlement to an earlier effective date than May 8, 
2001, for a total disability rating based on individual 
unemployability (TDIU).

8.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.
 

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
July 1969. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  

The veteran brought an appeal to the United States Court of 
Appeals for Veterans Claims (Court) from a March 2000 Board 
decision that denied entitlement to service connection for 
headaches, denied entitlement to a disability evaluation in 
excess of 50 percent for post-traumatic stress disorder 
(PTSD), denied an increased evaluation for the wound 
residuals of the left groin and the knees, and denied 
entitlement to a TDIU.  In March 2001, the Court vacated the 
March 2000 Board decision and remanded the case to the Board 
for another decision, taking into consideration matters 
raised in its order.  

In February 2002, the Board undertook additional development 
on its own pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  This 
practice was invalidated in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), and in July 2003, the Board remanded the case to the 
RO for the additional development.  In April 2003, an Acting 
Veterans Law Judge had granted the representative's motion to 
advance the case on the Board's docket.  

The record shows that during the remand development, the 
veteran perfected a timely appeal on the following issues 
denied in a March 2004 RO rating decision: entitlement to 
service connection for hepatitis C, entitlement to service 
connection for a dental disorder, whether new and material 
evidence had been submitted to reopen a claim of service 
connection for a skin disorder, entitlement to a TDIU earlier 
than May 8, 2001, and entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing or a special home adaptation grant.
  
After the RO returned the case to the Board pursuant to the 
July 2003 remand, the Board issued a decision in March 2005 
that denied entitlement to service connection for headaches 
and remanded the issues of an increased evaluation for the 
wound residuals of the left groin and the knees to the RO for 
further development.  The Board noted that the previously 
remanded issues of entitlement to a TDIU and entitlement to 
an increased disability evaluation for PTSD had been resolved 
at the RO on remand.  The case was recently returned to the 
Board. 


FINDINGS OF FACT

1.  There is no medical evidence that associates hepatitis C, 
if present, to the veteran's military service on any basis.

2.  A Board decision issued in January 1989 affirmed a 
September 1987 RO rating decision that denied entitlement to 
service connection for a skin disorder. 

3.  The evidence received since the January 1989 Board 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for a skin 
disorder.

4.  The record contains competent medical evidence that does 
not satisfactorily dissociate a dental disorder, identified 
as impaired mastication and bone loss, from the veteran's 
service-connected diabetes mellitus.

5.  Although the veteran filed an application for a TDIU in 
May 1995, there was no competent evidence prior to May 8, 
2001, that service connected disabilities prevented him from 
engaging in substantially gainful employment.

6.  The residuals of a gunshot wound of the left groin are 
manifested by the report of a tender scar but no evidence of 
any functional impairment related to the residual scar. 

7.  The residuals of shell fragment wounds of the left knee 
are well head scars that are superficial and do not produce 
any functional impairment of the knee, there is no evidence 
of any retained metallic fragments.

8.  The residuals of shell fragment wounds of the right knee 
are well head scars that are superficial and do not produce 
any functional impairment of the knee, there is no evidence 
of any retained metallic fragments.

9.  The veteran does not have loss of use of a lower 
extremity or an upper extremity as a result of service 
connected disability that has so affected the functions of 
balance and propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  





CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  The January 1989 Board decision that denied entitlement 
to service connection for a skin disorder is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).

3.  New and material evidence to reopen the claim for service 
connection for a skin disorder has not been submitted.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 
(2005).

4.  A dental disorder manifested by loss of masticatory 
function is proximately due to or the result of service-
connected diabetes mellitus.  38 U.S.C.A. § 501 (West 2002); 
38 C.F.R. § 3.310(a) (2005).

5.  The criteria for an effective date earlier than May 8, 
2001, for a TDIU have not been met.  38 U.S.C.A. § 5110(a); 
38 C.F.R. §§ 3.151, 3.155, 3.159, 3.160, 3.400(o) (2005).

6.  The criteria for a disability evaluation in excess of 10 
percent for residuals of a gunshot wound of the left groin 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.118, Diagnostic Codes 7803, 7804, and 7805, in 
effect prior to and after August 30, 2002. 

7.  The criteria for an increased (compensable) disability 
evaluation for residuals of shell fragment wounds of the left 
knee have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7803, 7804, 
and 7805, in effect prior to and after August 30, 2002. 

8.  The criteria for an increased (compensable) disability 
evaluation for residuals of shell fragment wounds of the 
right knee have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7803, 7804 and 
7805, in effect prior to and after August 30, 2002. 

9.  The criteria for a certificate of eligibility for 
assistance in acquiring specially adapted housing have not 
been met.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 
3.809 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159.  The 
VCAA requires that VA notify the claimant and the claimant's 
representative of any information and medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  VA must also advise a 
claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the claim for increase in the evaluation for wound 
residuals of the left groin and the knees, the November 1995 
rating decision, February 1996 statement of the case, and the 
September 1997, October 1998, July 1999, August 2003, January 
2005, and September 2005 supplemental statements of the case 
apprised the veteran of the information and evidence needed 
to substantiate his claim, the laws applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
evidence that was considered when the determinations were 
made.  In addition, in October 2001, August 2004 and April 
2005 letters, the veteran was informed of the provisions of 
the VCAA and was advised to identify any evidence in support 
of his claims that had not been obtained.  The Board issued 
additional duty to assist correspondence in March 2002 that 
further emphasized relevant evidence.

Collectively the correspondence advised him of the evidence 
he needed to submit to show that he was entitled to a rating 
increase for the disability at issue.  The VCAA letters 
specifically informed him that VA would obtain pertinent 
federal records.  He was informed that VA would also make 
reasonable efforts to obtain any identified private medical 
evidence.  As such, the Board finds that the correspondence 
VA issued satisfied VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claims 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
VCAA notice in this case was not provided to the veteran 
prior to the initial AOJ adjudication in the claim for 
increase and as a result the timing of the notice does not 
comply with the express requirements of the law as discussed 
in Pelegrini.  However that decision did not prevent the 
Board from finding that the timing defect was nothing more 
than harmless error and as such not prejudicial to the 
claimant.  As explained below the Board concludes that the 
applicable notice and duty to assist requirements have been 
substantially met in this case.

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claims.  The Board notes that the August 2004 
letter had a specific reference on page 2, and the April 2004 
letter had a similar reference on page 1 that invited him to 
submit any evidence he possessed that pertained to his claim, 
which is essentially a statement of the fourth content 
element.  

In the present case, the RO sent a VCAA notice letter in 
September 2002 and February 2003 before issuing a March 2004 
rating decision that explained the basis for denial of 
service connection for hepatitis C and a skin disorder.  The 
RO sent a VCAA notice letter in December 2003 before issuing 
a March 2004 decision denying entitlement to special adapted 
housing assistance.  The statement of the case (SOC) in 
January 2005 included applicable reasoning and law and 
regulations on these issues, including a statement of the 
legal standard for reopening the claim of service connection 
for a skin disorder.  In this regard, the VCAA specifically 
provided that nothing in amended section 5103A, pertaining to 
the duty to assist claimants, shall be construed to require 
VA to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  

However, the RO did inform the appellant in the March 2003 
letter that it would assist him in obtaining medical evidence 
or reports that he provided enough information about to 
enable VA to obtain such evidence.  Collectively, this RO 
correspondence informed the appellant of the provisions of 
the VCAA and explained the expanded VA notification and duty 
to assist obligations under the VCAA.  They advised the 
appellant that private or VA medical records would be 
obtained if the names and addresses of all sources of 
treatment and the approximate dates of treatment were 
provided.  They explained that VA would help obtain evidence 
such as medical records, employment records, or records from 
Federal agencies if he furnished enough information to 
enable VA to request them.  The forms required to authorize 
the release of private medical records to VA were provided.  
The correspondence served to put the appellant on notice of 
the applicability and effect of the VCAA and of his rights 
and responsibilities under the law.  

In this case, with respect to the issues of service 
connection for hepatitis C, service connection for a skin 
disorder based upon new and material evidence and entitlement 
to specially adapted housing, the timing of the formal VCAA 
notice does comply with the express requirements of the law 
as found by the CAVC in Pelegrini II.  All the VCAA requires 
is that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Here the appellant had identified evidence that would support 
the claim and VA sought the development of the record to 
support an informed determination.   With respect to the 
content of the respective VCAA notices, all did contain 
language that invited the veteran to submit evidence he felt 
would support his claims and listed numerous examples of 
information sources, including lay evidence.  Thus the Board 
finds that the appellant did have actual notice of the 
obligation to submit all relevant evidence to VA.  In the 
context of the entire record, the content requirements for a 
VCAA notice have been amply satisfied by the above 
notifications.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  
The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  The record does 
not identify any additional Government or private records 
which have not been obtained or for which reasonable 
procurement efforts have not been made.  The appellant 
submitted medical reports for the record.  The veteran 
received VA examinations and he did report for an examination 
scheduled pursuant to the March 2005 Board remand.  

Regarding the earlier effective date for a TDIU, in such 
circumstances, under 38 U.S.C.A. § 7105(d), upon receipt of a 
notice of disagreement in response to a decision on a claim, 
the "agency of original jurisdiction" must take development 
or review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by a grant of the benefits 
sought or withdrawal of the notice of disagreement.  The VA 
General Counsel held recently that if, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-03.  

Here the initial rating determination was in August 2003 and 
there was adequate VCAA notice in the decision after the 
decision that that led to the disagreement with the 
downstream element of the effective date.  The development 
viewed in its entirety indicates VA has completed the 
essential development and procedural steps outlined in the VA 
General Counsel's precedent opinion.  For example, the 
veteran was issued development assistance through the August 
2003 and March 2004 rating decisions, and the January 2005 
statement of the case.  The RO sent a VCAA notice letter in 
December 2003 that was comprehensive and consistent with the 
other VCAA notices.  

As for the claim of service connection for a dental disorder, 
in the decision below the Board has granted the veteran's 
claim for service connection, and therefore the benefit 
sought on appeal has been granted in full.  Accordingly, 
regardless of whether the requirements of the VCAA have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92. 

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law, and no further actions pursuant 
to the VCAA need be undertaken on the appellant's behalf.  
Adjudication of the claims may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board concludes that the due 
process requirements concerning the veteran's appeal have 
been fulfilled in this case.  He has had ample opportunity to 
effectively participate in the development of his increased 
rating claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).


Analysis

Service Connection

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  The facts 
must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein, 
or that it is related to a service-connected disability. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2005).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. §  3.303(d).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Regarding 
hepatitis C, the record does not show any reference to any 
form of hepatitis until the mid 1990's when private medical 
reports show the veteran tested positive for hepatitis A and 
B.  The VA clinical records dated in April and June 1998 show 
he tested negative for hepatitis C and the only positive 
result was in connection with a vaccination in July 1998.  
Thereafter, the VA clinical records contain medical history 
that routinely lists the veteran being positive for hepatitis 
C, although noting normal liver function.    

Accepting without argument that the veteran has hepatitis C, 
the Board must point out that current evidence of a 
disability satisfies only one element of the collective 
elements needed to establish service connection.  The claim 
fails without competent evidence linking hepatitis C to the 
veteran's military service or a service-connected disability.  
The veteran has not provided such evidence.  The necessity of 
a medical examination/opinion does not attach where as here a 
veteran simply relates a disorder to military service and 
there is no competent medical opinion relating it to service 
or other competent evidence he suffered an event or injury 
that may be associated with symptoms he reported.  See Duenas 
v. Principi, 18 Vet. App. 514, 519-20 (2004).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Such evidence 
must be medical unless it relates to a condition as to which 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  

Regarding a dental disorder, the VA records show that the 
veteran had numerous teeth extracted in September 1999.  A  
VA dental examiner in December 2003 reported that the veteran 
had moderate bone loss and severe loss of masticatory 
function.  The examiner noted that the veteran was eligible 
for certain treatment on account of the service-connected 
diabetes mellitus and opined that the bone loss was partially 
due to diabetes because of probable periodontal disease 
exacerbated by a decrease in resistance to infection.   The 
dental rating provisions under 38 C.F.R. § 4.150 provide for 
rating disability including masticatory function that is the 
result of bone loss through trauma or disease. 

The Board must assess the weight and credibility to be given 
to the evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  On this point, it appears that the VA medical 
opinion was based upon a consideration of the pertinent 
record and took into account the veteran's history.  Struck 
v. Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  It appears the RO did limit or 
constrain the VA examiner's review in requesting that the 
examiner state whether bone loss resulting in loss of teeth 
was "specifically due to diabetes".   See, e.g., Colayong 
v. West, 12 Vet. App. 524, 535 (1999); Bielby v. Brown, 7 
Vet. App. 260, 268-69 (1994).  As with any piece of evidence, 
the credibility and weight to be attached to these opinions 
is an adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  In response to the VA opinion, 
there is no challenge the specific conclusions with any 
competent medical evidence.  See Wray v. Brown, 7 Vet. App. 
488, 492-93 (1995); Davis v. West, 13 Vet. App. 178, 185 
(1999) and Struck v. Brown, 9 Vet. App. 145, 155 (1996).  In 
order for the veteran to prevail, it is only necessary that 
the probative evidence for and against the claim be in 
relative equipoise.  The favorable evidence need not outweigh 
that which is unfavorable for the veteran to be entitled to 
the benefit of the doubt.  To deny the claim would require 
that the evidence preponderate against it and it is not 
required that the service connected disorder provide the 
obvious or definite etiology.   Alemany v. Brown, 9 Vet. 
App. 518, 519-20 (1996).   Similarly, the Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions, and certainly cannot 
oppose the competent VA medical opinion of record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The opinion viewed 
liberally clearly places the evidence in equipoise as to the 
relationship between bone loss, and loss of masticatory 
function and the service connected diabetes mellitus and is 
sufficient to support a favorable determination.    

Regarding service connection for a skin disorder, the Board 
decision in January 1989 was based on a consideration of the 
appellant's service medical records and VA clinical records 
that included examinations and hospital reports that began 
early in 1970 and showed a rash on the trunk and back 
initially in the mid 1980's that was decried a s generalized 
dermatitis and eczematous lesions.  The Board determined the 
appellant did not meet the criteria for service connection in 
that he did not show a possible relationship to military 
service, including as due to claimed exposure to Agent Orange 
(AO).  

Board decisions are final based on evidence on file and may 
not be revised on the same factual basis.  38 C.F.R. 
§ 20.1105.  The veteran's application was received in August 
2002, and for applications filed after August 29, 2001, new 
and material evidence means evidence not previously submitted 
to agency decisionmakers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2005).  "New evidence" is that which is not 
merely cumulative of other evidence of the record.  See 
Elkins v. West, 12 Vet. App. 209, 216 (1999) (en banc).  
Evidence is "material" where it is relevant to and 
probative of the issue at hand.  See Evans v. Brown, 9 Vet. 
App. 273, 283-84 (1996), overruled in part by Hodge v. West, 
155 F.3d 1356 (Fed.Cir.1998); but see Anglin v. West, 203 
F.3d 1343, 1347 (2000) (recognizing that the Court's analysis 
in Evans remained intact save for a requirement that new and 
material evidence be so significant as to create a reasonable 
possibility that the outcome of the earlier, final decision 
would be changed).

In determining whether evidence is new and material for 
purposes of deciding whether a case should be reopened, "the 
credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in 
which the newly submitted evidence is "inherently false or 
untrue" does the Justus presumption of credibility not 
apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  A 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The record supplemented 
with personal statements, private treatment and VA clinical 
records is not new and material as it did not address the 
ultimate issue of the case-whether a disability of the skin 
is related to the appellant's military service. 

New and material evidence must be probative of this 
"specified basis" for the last disallowance.  Evans, 9 Vet. 
App. at 284.  Similarly, § 3.156(a) requires that such 
evidence either by itself or in connection with previously 
submitted evidence raise a reasonable possibility of 
substantiating the claim.  This version of the regulation is 
applicable to the appellant's claim since VA received his 
application to reopen the claim in August 2002.  The Board 
must assess the probity of newly submitted evidence before a 
case is reopened.  See Evans, 9 Vet. App. at 283-84 (defining 
materiality as probative of the issues at hand); see also 
Justus, 3 Vet. App. at 513 (classifying credibility and 
weight as issues of fact to be determined after reopening, 
and materiality to be determined before reopening).

Before the Board in 1989 was no diagnosis of chloracne but 
instead a generalized dermatitis, and eczematous lesions were 
reported.   In support of his claim to reopen, the appellant 
submits his own assertion of a skin disorder during service 
and essentially a continuation of the previously reported 
diagnoses of dermatitis and eczema which is an element 
previously addressed in the record.  He did not indicate a 
medical professional had diagnosed a disability of the skin 
linked to his military service.  The Board does not attach 
any weight or probative value of this additional evidence.  
When viewed in the context of evidence previously submitted, 
the new evidence is not probative of a medical nexus between 
an event during military service and a currently diagnosed 
disability of the skin.  This evidence is not competent 
evidence of causation or nexus in that it is solely the 
veteran assertion of a nexus and to a significant degree 
duplicates previously reviewed material.  

In summary, the appellant supplements the record with his own 
statements of causation, and he does not identify any medical 
report, statement or favorable nexus opinion based on the 
newly submitted evidence.  His statements did not identify 
any clinician that linked the circumstances of his military 
service to a current disability of the skin.  Thus, the 
record as it stands contains no competent evidence supporting 
a diagnosis of a skin disability related to an inservice 
event that has been deemed established.  Simply put, the 
appellant's recent assertion that he has a skin disability 
related to military service is nothing more than a lay 
assertion of medical causation that alone cannot serve as the 
predicate to reopen a claim under section 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993); see also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  His situation is no 
different from a claimant who in the first instance submits 
evidence of a disability but without competent nexus 
evidence.  The duty to assist regarding the necessity of a 
medical examination/opinion does not attach where the 
appellant relates disorders to military service and there is 
no medical opinion relating them to service.  See Duenas, 
supra.  Until the appellant meets his threshold burden of 
submitting new and material evidence in order to reopen his 
claim, the benefit of the doubt doctrine does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Although the veteran does not appear to rely on exposure to 
AO as the basis for his application to reopen, the Board will 
point out for informational purposes that a veteran's 
eligibility for a disability payment from the Agent Orange 
Veteran Payment Program, shown in January 1990 correspondence 
on file, does not automatically establish entitlement to VA 
compensation.  Brock v. Brown, 10 Vet. App. 155, 160-62 
(1997).  Furthermore, the applicable regulatory criteria 
continue to recognize chloracne or other acneform disorder 
consistent with chloracne as linked to AO exposure and that 
such manifestations must be established within the first year 
following the last date of exposure.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  

Increased Ratings
 
As the veteran filed the claim for increase on which this 
appeal is based prior to August 30, 2002, his claim requires 
a review of both versions of the rating criteria for scars.  
Where, as here, the amended regulations expressly provide for 
an effective date, and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  See generally 38 U.S.C.A. § 5110(g) (West 2002).  
DeSousa v Gober, 10 Vet. App. 461, 467 (1997).  See also 
McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language 
of section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  See also VAOPGCPREC 3-2000 and 7-2003. See 
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 49596 (July 31, 2002).  The revised version appears 
no more beneficial than the previously applied criteria given 
the consistent description of the wound scars in the record.  

A 10 percent evaluation may be assigned for superficial scars 
which are poorly nourished with repeated ulceration.  
38 C.F.R. § 4.118; Diagnostic Code 7803 (prior to August 30, 
2002).  A 10 percent evaluation may be assigned for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118; Diagnostic Code 7804 
(prior to August 30, 2002).  Other scars are rated on 
limitation on function of part affected.  38 C.F.R. § 4.118; 
Diagnostic Code 7805 (prior to August 30, 2002).

Scars, other than head, face, or neck, that are deep or that 
cause limited motion may be rated as follows.  A 40 percent 
evaluation may be assigned for an area or areas exceeding 144 
square inches (929 square centimeters); 30 percent for an 
area or areas exceeding 72 square inches (465 square 
centimeters); 20 percent for an area or areas exceeding 12 
square inches (77 square centimeters); 10 percent for an area 
or areas exceeding 6 square inches (39 square centimeters).  
Note(1): Scars in widely separated areas, as on two or more 
extremes or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with Sec. 4.25 of this part.  Note(2): A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118; Diagnostic Code 7801 (effective August 30, 2002).

A 10 percent evaluation may be assigned for scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion: Area or areas of 144 square inches (929 
square centimeters) or greater.  Note(1): Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with Sec. 4.25 of 
this part.  Note (2) A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118; 
Diagnostic Code 7802 (effective August 30, 2002).

A 10 percent evaluation may be assigned for unstable 
superficial scars.  Note (1): An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118; Diagnostic Code 7803 (effective August 30, 2002).

A 10 percent evaluation may be assigned for superficial scars 
which are painful on examination.  Note (1): A superficial 
scar is one not associated with underlying soft tissue 
damage.  Note (2): In this case, a 10 percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation.  38 C.F.R. § 4.118; Diagnostic Code 7804 
(effective August 30, 2002).  Other scars are rated on 
limitation of function of affected part.  38 C.F.R. § 4.118; 
Diagnostic Code 7805 (effective August 30, 2002).  No 
competent opinion in the record associates any limitation of 
function of the knees to the wound residuals.    

In summary, with regard to the wounds of the left groin and 
the knees, the veteran's service medical records reflect that 
in May 1968 it was reported that he had sustained wounds of 
the knees and groin as well as other wounds that are not at 
issue in this appeal.  The wounds were well healed and the 
range of motion of the knees was normal and there was no 
effusion. The wound in the left lower quadrant was well 
healed. There was pain on movement and when coughing. The 
abdomen was intact without weakness.  Subsequent entries in 
the service medical records note he had been struck by small 
arms fire in the left groin and while lying on a stretcher 
awaiting evacuation the knees were struck by bomb fragments.  
His knee wounds at that time were described as not apparently 
needing suturing or debridement. On his return to duty he was 
seen at a hospital and had complaints of tenderness and pain 
in the scrotum and knees on walking.  A physical examination 
showed well-healed small shrapnel wounds of both legs about 
the knees without signs of effusion or fracture and there was 
a full range of motion in both knees.  After he was 
evacuated, examination of the knees showed a full range of 
motion and there was no evidence of ligamentous injury and no 
effusion, muscular atrophy or wasting. The scars on both 
knees were nontender and it was indicated that the wounds 
were superficial and that there was no deformity.  The 
ligamentous structures were intact and he had a normal gait 
and weight bearing. The diagnosis was multiple shrapnel 
wounds of the abdominal wall and both knees.

The veteran was afforded a VA examination in March 1986. 
There was a 3 1/4-inch scar on the left groin.  The diagnoses 
included degenerative joint disease of both knees.  When the 
veteran was examined by the VA in December 1989 he reported 
20 years of bilateral knee pain, worse with activity and low 
back pain. There was no effusion or collateral laxity 
involved in the knees. There was mild medial joint pain. 
Range of motion of each knee was from 0 degrees to 120 
degrees. The assessment included mild degenerative joint 
disease of both knees.

The veteran was afforded a VA examination for scars in March 
1993. There was a 5-inch scar that was depressed with keloid 
formation over the left inguinal area. The scar was not 
tender and painful and there was no inflammation, swelling, 
depression, vascular supply or ulceration.  A VA neurological 
examiner in March 1993 noted sensation was diminished to 
light touch in the right lower extremity from the outer thigh 
to the knee. He could tandem gait and could squat with good 
strength.  A VA orthopedic examination in March 1993 noted 
crepitation involving both knees, no effusion and no 
instability.  The range of motion of both knees was from 0 
degrees to 125 degrees.  Diagnoses were made of patello-
femoral degenerative joint disease of the left knee.

The veteran was afforded a VA examination for muscles in 
March 1993. There was a 5-centimeter scar on the left groin 
and 1-centimeter multiple scars on the knees. Quadriceps 
strength was 5/5 on both sides. There was crepitus involving 
the left knee. There was no evidence of muscle hernia.

The veteran was afforded a VA examination for muscles in July 
1995. There were no adhesions present and there was no damage 
to tendons.  He had normal knee strength. There was 
tenderness at the scar site. The diagnosis was residual of a 
gunshot wound of the left groin.  The veteran was afforded a 
VA orthopedic examination and it was indicated that there was 
no evidence of instability or of loose motion with regard to 
the left knee and the range of motion of the left knee was 
from 0 degrees to 160 degrees.

In a December 1996 statement, RCM, Jr., M.D., indicated that 
the veteran complained of continuous pain involving both 
knees and weakness as well. Physical examination showed the 
right knee was swollen and slightly flexed. There was some 
loss of motion. The ligaments were stable bilaterally. The 
medial joint line was tender on the right and negative on the 
left. There was tenderness of both patellae. It was indicated 
that an MRI scan of the knees obtained at a hospital in 
August 1996 had been consistent with a posterior horn tear of 
the medial meniscus of both knees.

The veteran was afforded a VA orthopedic examination in March 
1998. There was a scar present on the left groin that was 8 
centimeters in length. It was well healed and there were no 
keloids and no contractures. There was tenderness around the 
site of the scar. Examination of the right knee showed slight 
crepitation without effusion, increased warmth or erythema. 
There was no instability of the joint. Extension was to 5 
degrees and flexion to 95 degrees with pain. Examination of 
the left knee showed slight crepitation without effusion. 
There was no increased warmth and no erythema. There was no 
instability of the joint. Flexion was from 5 degrees to 120 
degrees with pain. Sensation was intact in the lower 
extremities. Motor strength was 5/5 in the lower extremities. 
Diagnoses were made of left groin gunshot wound, shrapnel 
wounds of the left and right knees and tear of the posterior 
horn of the medial meniscus of both knees with early 
degenerative joint disease.

The veteran was afforded a VA examination for scars in 
February 1999. Examination of the abdomen showed a well- 
healed surgical periumbilical scar in the midline. It was 
slightly tender in the middle portion of the scar. There was 
no significant soft tissue loss or any significant external 
evidence of adhesions. There was no muscle herniation. The 
scar was hyperpigmented; however, there was no evidence of 
ulceration or skin breakdown.  Examination of the lower 
extremities showed superficial scars along the anterior 
portion of both knees. The scars were nontender. There was no 
adherence to the underlying soft tissue. There was no 
evidence of skin breakdown or ulceration. There was no 
elevation or depression of the scars and no significant 
underlying soft tissue loss. There was no evidence of 
inflammation or edema of the abdomen or knee scars. The scars 
of the knees were slightly hyperpigmented but there was no 
gross disfigurement. Range of motion of both knees was from 5 
degrees to 110 degrees with pain at 110 degrees. There was 
mid diffuse tenderness about both knees. The diagnoses 
included post superficial shrapnel wounds to both knees 
without residuals. The examiner indicated that there was 
degenerative joint disease of both knees which he felt was 
unrelated to the previous trauma to the knees.

A VA examiner in November 2002 stated there was no scar or 
wound detectable by eye in the left groin.  The examiner 
reported small, 2 cm. scars over the knees with four such 
scars on the left knee and three on the right knee, 
anteriorly.  The examiner reported no pain, adherence, normal 
skin tone, no ulceration or breakdown of the skin, no 
elevation or depression of the surface, no underlying soft 
tissue damage, no inflammation, edema or keloid formation or 
discoloration, limitation of motion, induration or 
inflexibility .  The examiner reported that radiographs 
showed degenerative joint disease but no evidence of retained 
hardware or retained fragments from shell wounds.  The 
examiner's assessment was there was no indication of 
traumatic shell fragments of the knees, but there were 
superficial scars that healed without incident.  The examiner 
felt the arthritis was related to aging and that it seemed 
less likely that the present knee conditions were related to 
military service.  Regarding the left groin, the examiner did 
not see how this could be of any significant consequence and 
noted the veteran had no lower extremity swelling, and normal 
venous function.

A VA examiner in April 2005 reviewed the claims file and 
reported the left groin scar was well healed without keloid 
formation, adhesion or obvious soft tissue damage, no 
ulceration or bleeding.  The wound was reported being quite 
tender to palpation.  Evaluation of the knees showed no 
obvious scars.  He had no obvious atrophy and good quadriceps 
strength in the lower extremities which the examiner stated 
suggested that if any muscle damage occurred it was well 
healed.   The radiology report was read as showing 
degenerative arthritis of the knees.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
compensable evaluations for wound scars of the knees and an 
increased evaluation for the residual wound scar of the left 
groin.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Although a 
review of the recorded history of a disability is necessary 
in order to make an accurate evaluation, see 38 C.F.R. §§ 
4.2, 4.41, in a claim for increase the regulations do not 
give past medical reports precedence over current findings 
where such current findings are adequate and relevant to the 
rating issue.  See Powell v. West, 13 Vet. App. 117 (1999); 
Francisco v. Brown, 7 Vet. App. 55 (1994). The present 
appeal arises from the denial of a claim for increase as 
defined in 38 C.F.R. § 3.160(f) (2004), as distinguished 
from the assignment of an initial rating following the 
original grant of service connection; consequently, the rule 
from Francisco is applicable.  See also Fenderson v. West, 
12 Vet. App 119 (1999).   

In view of the fact that the veteran's appeal period 
encompasses rating periods wherein both the previous and 
amended criteria are effective, he is entitled to application 
of both sets of criteria to the disabilities at issue.  
Neither version benefits him.  In this regard, the Board 
finds no basis upon which to predicate a grant of entitlement 
to an evaluation in excess of the current 0 percent 
evaluation under either the previous or amended criteria for 
either knee.   The current 0 percent evaluation contemplates 
no tenderness or pain on objective demonstration or 
functional impairment related to the scar residuals.  There 
have been two medical opinions against associating any 
appreciable functional impairment of the knees to the wounds 
sustained in service.  Furthermore the radiology reports did 
not identify any retained fragments.  Simply stated, there is 
no basis upon which to predicate assignment of a higher 
evaluation with application of any of the previous or amended 
criteria applicable to the veteran's knee scars, which are 
the only appreciable residual of the wounds he sustained in 
service.  The VA examiner in November 2002 offered the most 
recent and thorough rationale against any functional 
impairment of either knee being attributable to the wounds of 
the knee sustained in service.   

It is well to note that the to most recent VA examinations 
ruled out any disabling manifestations attributable to the 
left groin scar.  In summary, the examiners recorded that he 
had no abnormality of the skin, no elevation or depression 
anywhere or other indicia of compensable disability, other 
than tenderness to palpation.  No question has been presented 
as to which of two evaluations under either version of the 
rating scheme for scars would more properly classify the 
severity of the veteran's scar residuals at issue.  38 C.F.R. 
§ 4.7.

Furthermore, there is no showing of any marked interference 
with employment, to have required hospital treatment, or to 
be otherwise so unusual as to render application of the 
regular schedular provisions impractical. As such, there is 
no basis for an extraschedular rating. See 38 C.F.R. § 
3.321(b)(1) or on an extraschedular basis. That is, there is 
no showing of any marked interference with employment, to 
have required hospital treatment, or to be otherwise so 
unusual as to render application of the regular schedular 
provisions impractical. As such, there is no basis for an 
extraschedular rating. See 38 C.F.R. § 3.321(b)(1)


Earlier Effective Date for a TDIU

As a preliminary matter, the Board notes that the veteran's 
claim for an earlier effective date for a TDIU is similar to 
a claim for a rating increase.  However, a claim for a TDIU, 
in general, is not inextricably intertwined with an increased 
rating claim, as an individual unemployability claim does not 
necessarily require a specific disability rating for 
consideration.  Vettese v. Brown, 7 Vet. App. 31 (1994).  

The law and regulations set out in 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400 provide in general that the effective date 
for an increase in disability compensation shall be the date 
of claim or a year earlier if an ascertainable increase is 
shown within the year prior to the date of receipt of claim.  
The effective date for a TDIU, 
which is a claim for increase, would fall into the liberal 
rule for claims for increase, as it is not provided 
otherwise.

The RO has granted a TDIU from May 8, 2001, and the Board has 
noted the veteran's contentions seeking an earlier effective 
date from 1983.  For reasons set forth below, the Board does 
not find that the record supports an effective date earlier 
date the date the RO has selected.  The RO granted the May 8, 
2001, effective date to coincide with the effective date for 
service connection for diabetes mellitus and peripheral 
neuropathy, and the initial ratings, which increased the 
combined evaluation for his service-connected disabilities to 
80 percent from May 8, 2001.  Prior to that date, the 
combined evaluation was 60 percent, with a 50 percent 
evaluation for PTSD and a 10 percent evaluation for the wound 
scar of the left groin, and a 10 percent evaluation for a 
wound scar of the abdomen.  38 C.F.R. § 4.25.

The record clearly shows that the evaluation for the left 
groin wound was increased to 10 percent as a result of a 
Board decision in March 1995.  The March 1995 Board decision 
was the culmination of an appeal initiated from a series of 
RO ratings that led to a Board decision in December 1990.  
The December 1990 Board decision was vacated by the Court in 
June 1992 and the Board remand in December 1992 listed 
entitlement to a TDIU as an issue for consideration, pursuant 
to the Court order.  The RO denied the claim for a TDIU in 
April 1993 and informed the veteran of the decision in 
Apri1993 with a notice of appeal rights.  Pursuant to a 
notice of disagreement, the RO issued a statement of the case 
in September 1994.  The veteran did not perfect and appeal 
and his correspondence in May 1995 was accepted as a reopened 
claim.

The RO developed the record and it showed that a VA examiner 
in July 1995 noted the veteran's statement that he could not 
work on account of his back and knee problems.  A private 
report in September 1995 noted the veteran had been on 
disability a long time on account of his back.  Furthermore a 
VA psychiatric examination in February 1999 provided a GAF 
score of 68-71, which equates with mild symptoms and some 
difficulty in occupational functioning.  The Global 
Assessment of Functioning (GAF) is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) [citing American 
Psychiatric Association, Diagnostic And Statistical Manual 
For Mental Disorders 32 (4th Ed. 1994)] (DSM-IV)].   

Thereafter the Board decision in March 2000 that denied 
entitlement to a TDIU was appealed and vacated by the Court 
in a March 2001 decision.  The record shows the veteran filed 
a claim for service connection for diabetes mellitus in May 
2001 and peripheral neuropathy numbness and tingling of the 
hands and feet in August 2002.  
Thus, the facts do not support the veteran or provide a 
plausible basis for the Board to consider an effective date 
for a TDIU earlier than May 2001.  In summary, he mentioned 
unemployability or incapacity for work, and his 
correspondence arguing for an increased rating referred to 
unemployability on account of nonservice-connected 
disability, primarily his back.  This basis for disability 
was noted in VA and private reports. 

The Board has not overlooked the holding in Norris v. West, 
12 Vet. App. 413 (1999) regarding the criteria for an 
informal TDIU claim and clarifying the application of Jones 
v. West, 136 F.3d 1296 (Fed. Cir. 1998).  It was the holding 
in Norris that where a claim for increase is being considered 
in a claimant who meets TDIU schedular criteria and there is 
current evidence of service-connected unemployability 
actually or constructively of record there is a reasonably 
raised well grounded TDIU claim.  See Norris, 12 Vet. App. at 
420-21. 

The Board observes that prior to May 2001, he was rated 50 
percent for service connected PTSD and separately rated 10 
percent for two residual wounds.  Thus, the veteran's claim 
is clearly distinguished from the facts in Norris, but there 
is a clear basis to find a pending TDIU claim from 1995 in 
view of the record.  See 38 C.F.R. § 3.160.  However the 
effective date here is governed by the ascertainable increase 
in disability which occurred from May 8, 2001.  The claim on 
which the RO grant ultimately resulted was a claim for 
increase so the later of the date of claim or the date of 
increase governs.  Thus, the Board is left with the belief 
that there was uncontradicted evidence of unemployability on 
account of service connected disability from May 8, 2001, but 
no earlier.  Compensation cannot be paid earlier than the 
effective date for service connection, so even through there 
was evidence of diabetes mellitus and peripheral neuropathy 
earlier the date of claim controls.  Therefore, the effective 
date for a TDIU is the date chosen by the RO.   Moreover, 
there were overwhelming nonservice-connected disabilities 
competing with the service connected PTSD and wound 
residuals, as reflected in the contemporaneous record of 
treatment prior to May 2001.  

Viewed objectively, the record, in particular the course of 
his disability as reflected in VA and private medical 
reports, does not appear to provide a plausible basis for a 
favorable decision on this matter.  A TDIU determination does 
not depend on a particular disability rating before 
entitlement may be granted, but prior to May 8, 2001, a TDIU 
is not warranted in light of the overwhelming evidence 
against service connected disability as the basis for 
unemployability.  Vettese, 7 Vet. App. at 35.  


Specially Adapted Housing/Special Home Adaptation Grant

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C. 2101(a) may be 
extended to a veteran compensated for permanent and total 
disability due to the loss or loss of use of one lower 
extremity together with the loss of loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  Alternatively, the 
loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
will support entitlement.  The term "preclude locomotion," 
means the necessity for regular and constant use of a 
wheelchair, braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809(b)(3), (b)(4).

The Board observes that service connection has been 
established for peripheral neuropathy associated with 
diabetes mellitus, with a 10 percent evaluation in effect for 
each extremity.  The veteran also receives a 20 percent 
evaluation for diabetes mellitus. Thus the disability rating 
contemplates mild incomplete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8515 and 8525.  As a result of the RO's 
decision in January 2005, the veteran is rated 100 percent 
under Diagnostic Code 9411 for PTSD.  

The veteran has not established loss of use of any extremity.  
The provisions of 38 C.F.R. §§ 3.350(a)(2) and 4.63 provide 
generally that loss of use of a hand or foot will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow or knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of balance, propulsion, etc., in the case of a foot, 
could be equally well served by an amputation stump with 
prosthesis. 

In reviewing the record, the Board is mindful of the VA 
policy to liberally interpret the law, and its obligation in 
adjudication to grant every benefit that can be supported in 
the law while protecting the interests of the government.  
See, 38 C.F.R. §§ 3.103(a), 4.3.  A VA examiner in May 2003 
reported the veteran was in a scooter but could get up and 
walk.  The symmetric polyneuropathy was deemed greater in the 
feet than the hands and it was characterized as mild to 
moderate overall.  The veteran's gait disorder was deemed 
related to his obesity and spinal stenosis.  Another VA 
examiner in May 2003 noted the veteran had no activity 
restriction due to diabetes mellitus and that he had mild 
peripheral diabetic neuropathy of the hands and feet.  A VA 
examiner in November 2002 noted the veteran was in a wheel 
char secondary to spinal surgery.  The VA examiners have not 
found any loss of use of an extremity linked to a service 
connected disability and the veteran had functional use of 
the left upper and lower extremities.  

The benefit of the doubt rule is inapplicable since there is 
not an approximate balance of competent evidence in the 
record.  There does not appear to be any evidence to conclude 
that the veteran has loss of use of an extremity reasonably 
related to the service-connected disability.  Thus, the 
record does not support the conclusion that the veteran has 
loss of use of an extremity which is a prerequisite for 
housing assistance.  Thus he would not meet the criteria for 
a certificate of eligibility for specially adapted housing 
under either subsection (b)(3) or (b)(4), in view of the 
record.  Accordingly, the claim of entitlement to a 
certificate of eligibility for specially adapted housing is 
denied.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.  

Entitlement to service connection for a dental disorder is 
granted. 

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a skin disorder is denied.

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a gunshot wound of the left groin is 
denied. 

Entitlement to an increased (compensable) disability 
evaluation for residuals of shell fragment wounds of the left 
knee is denied.

Entitlement to an increased (compensable) disability 
evaluation for residuals of shell fragment wounds of the 
right knee is denied.

Entitlement to an earlier effective date than May 8, 2001, 
for a TDIU is denied.  

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant is denied.


________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


